Case 21-10527-JTD   Doc 745   Filed 07/20/21   Page 1 of 8
Case 21-10527-JTD   Doc 745   Filed 07/20/21   Page 2 of 8




                    Exhibit A
                                              Case 21-10527-JTD             Doc 745       Filed 07/20/21       Page 3 of 8

                                                                                Exhibit A
                                                                          Served via Overnight Mail

                     Name                            Attention                          Address 1                       Address 2                  City      State       Zip
 CA Resources Recycling & Recovery     Attn: Legal Department             1001 I St Mail Stop 9A                                            Sacramento      CA       95814
 DE Secretary of State Franchise Tax   Division of Corporations           PO Box 898                                                        Dover           DE       19903
 DE Secretary of Treasury              Attn: Legal Department             PO Box 7040                                                       Dover           DE       19903
 Emerging Acquisitions LLC             Attn: Gary Weber                   3592 W 5th Ave                                                    Eugene          OR       97402
 Federal Communications Commission     Attn: Matthew Berry                445 12th St SW                       Office of General Counsel    Washington      DC       20554
 Internal Revenue Service              Attn: Insolvency                   1352 Marrows Rd 2nd Floor                                         Newark          DE       19711-5445
 Internal Revenue Service              Attn: Legal Department             PO Box 21126                                                      Philadelphia    PA       19114
 Internal Revenue Service              Centralized Insolvency Operation   2970 Market St                                                    Philadelphia    PA       19104
 Nissan Motor Acceptance Corp.         Attn: Legal Department             8900 Freeport Pkwy                                                Irving          TX       75063
 Office of the Attorney General        Attn: Michael B. Mukasey           950 Pennsylvania Ave NW              U.S. Department of Justice   Washington      DC       20530-0001
 Olympic Wire & Equipment Co. Inc.     Attn: Legal Department             PO Box 3227                                                       Newport Beach   CA       92659
 PA Office of the Attorney General     Attn: Legal Department             Strawberry Square 16th Floor                                      Harrisburg      PA       17120
 Pension Benefit Guaranty Corp.        Office of the General Counsel      1200 K St NW                                                      Washington      DC       20005-4026
 PNC Equipment Finance LLC             Attn: Legal Department             655 Business Center Dr                                            Horsham         PA       19044
 Secretary of Treasury                 Attn: Legal Department             15th & Pennsylvania Ave NW                                        Washington      DC       20220
 Securities & Exchange Commission      Attn: Mark Schonfeld               3 World Financial Center Suite 400                                New York        NY       10281-1022
 Signature Business Leasing LLC        Attn: Legal Department             225 Broadhollow Rd Suite 132W                                     Melville        NY       11747
 Susquehanna Commercial Finance Inc.   Attn: Legal Department             2 Country View Rd Suite 300                                       Malvern         PA       19355
 Toyota IndustriesCommercial Finance   Attn: Legal Department             PO Box 9050                                                       Dallas          TX       75019-9050
 Toyota Motor Corporation              Attn: Legal Department             PO Box 3457                                                       Torrance        CA       90510
 TX Office of the Attorney General     Attn: Legal Department             300 W 15th St                                                     Austin          TX       78701
 UMB Bank N.A. as Trustee              Attn: Legal Department             120 S Sixth St Suite 1400                                         Minneapolis     MN       55402
 US Attorney District of Delaware      c/o US Attorneys Office            1313 N Market St                     Hercules Building            Wilmington      DE       19801
 Wells Fargo Bank N.A.                 Attn: Legal Department             PO Box 3072                                                       Cedar Rapids    IA       52406-3072




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                              Page 1 of 1
Case 21-10527-JTD   Doc 745   Filed 07/20/21   Page 4 of 8




                    Exhibit B
                                                    Case 21-10527-JTD                Doc 745     Filed 07/20/21           Page 5 of 8

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                          Name                                           Attention                                   Address 1                                  Email
                                                                                                                                            bso@saxtonstump.com
     A1 Energy                                      c/o Saxton & Stump LLC                             Attn: Barry A. Solodky               dat@saxtonstump.com
                                                                                                                                            csimon@crosslaw.com
                                                                                                       Attn: Christopher P. Simon, Esq. &   kmann@crosslaw.com
     Allan Company                                  c/o Cross & Simon LLC                              Kevin S. Mann, Esq.                  smacdonald@crosslaw.com
                                                                                                                                            mgottfried@elkinskalt.com
                                                                                                                                            tbrooks@elkinskalt.com
     Allan Company                                  c/o Elkins Kalt Weintraub Reuben Gartside LLP      Attn: Michael I. Gottfried, Esq.     myuen@elkinskalt.com
     Anderson Systems Inc.                          c/o Price Postel & Parma LLP                       Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                            john.demmy@saul.com
     Anderson Systems Inc.                          c/o Saul Ewing Arnstein & Lehr LLP                 Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                            michael.messersmith@arnoldporter.com
                                                    Attn: Michael Messersmith, Sarah Gryll, & Ginger                                        sarah.gryll@arnoldporter.com
     Arnold & Porter Kaye Scholer LLP               Clements                                                                                ginger.clements@arnoldporter.com
                                                                                                                                            akramer@otterbourg.com
                                                                                                       Attn: Andrew M. Kramer, David W.     dmorse@otterbourg.com
     Bank Leumi USA                                 c/o Otterbourg PC                                  Morse, & Frank J. Pecorelli          fpecorelli@otterbourg.com
                                                                                                                                            knight@rlf.com
                                                                                                                                            queroli@rlf.com
                                                                                                       Attn: John H. Knight & David T.      rbgroup@rlf.com
     Bank Leumi USA                                 c/o Richards Layton & Finger PA                    Queroli                              ann-jerominski-2390@ecf.pacerpro.com
                                                                                                       Attn: Eve H. Karasik & Jeffrey S.    ehk@lnbyb.com
     Berks61 Owner LLC                              c/o Levene Neale Bender Yoo & Brill LLP            Kwong                                jsk@lnbyb.com
                                                                                                                                            jedmonson@rc.com
     Berks61 Owner LLC                              c/o Robinson & Cole LLP                            Attn: Jamie L. Edmonson              lshaw@rc.com
                                                                                                                                            jeremy.williams@kutakrock.com
     Blue Ridge Bank                                c/o Kutak Rock LLP                                 Attn: Jeremy S. Williams             amanda.nugent@kutakrock.com
                                                                                                                                            john.demmy@saul.com
     Blum & Sons Electric Inc.                      c/o Saul Ewing Arnstein & Lehr LLP                 Attn: John D. Demmy, Esq.            robyn.warren@saul.com
     Blum & Sons Electric, Inc.                     c/o Price Postel & Parma LLP                       Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                            andrea.kendrick@doj.ca.gov
     California Department of Resources Recycling   c/o California Department of Justice, Office of the                                     rochelle.udaquillen@doj.ca.gov
     & Recovery                                     Attorney General                                    Attn: Andrea M. Kendrick            bryant.cannon@doj.ca.gov
     California Office of the Attorney General                                                                                              bankruptcy@coag.gov
                                                                                                                                            joneill@pszjlaw.com
                                                                                                       Attn: James E. O'Neill & Steven W.   sgolden@pszjlaw.com
     CarbonLite Holdings LLC                        c/o Pachulski Stang Ziehl & Jones LLP              Golden                               efile1@pszjlaw.com
                                                                                                       Attn: Arturo M. Cisneros, Esq.,      arturo@mclaw.org
                                                                                                       William G. Malcolm, Esq., & Nathan   bill@mclaw.org
     City of Riverside                              c/o Malcolm & Cisneros, A Law Corporation          F. Smith, Esq.                       nathan@mclaw.org
                                                                                                                                            olivia.salvatierra@lgbs.com
                                                                                                                                            dallas.bankruptcy@publicans.com
                                                                                                                                            dallas.bankruptcy@lgbs.com
                                                                                                                                            beth.weller@lgbs.com
     Dallas County                                  c/o Linebarger Goggan Blair & Sampson LLP          Attn: Elizabeth Weller               dora.casiano-perez@lgbs.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 1 of 4
                                                     Case 21-10527-JTD              Doc 745        Filed 07/20/21         Page 6 of 8

                                                                                          Exhibit B
                                                                                   Served via Electronic Mail

                          Name                                            Attention                                  Address 1                               Email
     Delaware Office of the Attorney General         Delaware Department of Justice                                                        attorney.general@delaware.gov
     Delaware Secretary of State                     Division of Corporations                                                              dosdoc_bankruptcy@state.de.us
     Delaware State Treasury                                                                                                               statetreasurer@state.de.us
                                                                                                                                           norman.kinel@squirepb.com
                                                                                                                                           sarah.conley@squirepb.com
     East West Bank                                  c/o Squire Patton Boggs (US) LLP                   Attn: Norman N. Kinel              norman-kinel-4300@ecf.pacerpro.com
     Electronic Systems SPA                          Attn: Villard Bastien                                                                 vbastien@me.com
                                                                                                                                           hhecfb@hershnerhunter.com
     Emerging Acquisitions LLC                       c/o Hershner Hunter LLP                            Attn: Nancy K. Cary                ncary@hershnerhunter.com
                                                                                                                                           john.knapp@millernash.com
                                                                                                                                           edgar.rosales@millernash.com
     Emerging Acquisitions LLC                       c/o Miller Nash Graham & Dunn LLP                  Attn: John R. Knapp, Jr.           dona.purdy@millernash.com
     Everrank Inc.                                   PMB 280                                                                               davidha@everrankca.com
     Exact Staff Inc.                                c/o Gellert Scali Busenkell & Brown LLC            Attn: Michael Busenkell, Esq.      mbusenkell@gsbblaw.com
                                                                                                                                           jgentile@beneschlaw.com
                                                                                                                                           kcapuzzi@beneschlaw.com
                                                                                                        Attn: Kevin M. Capuzzi & John C.   debankruptcy@beneschlaw.com
     Fairmont Logistics LLC                          c/o Benesch Friedlander Coplan & Aronoff LLP       Gentile                            lmolinaro@beneschlaw.com
                                                                                                        Attn: Robert M. Hirsh, Esq. &      rhirsh@lowenstein.com
     Indorama Ventures Holdings LP                   c/o Lowenstein Sandler LLP                         Nicholas San Filippo IV, Esq.      nsanfilippo@lowenstein.com
                                                                                                        Attn: Eric J. Monzo & Brya M.      emonzo@morrisjames.com
     Indorama Ventures Holdings LP                   c/o Morris James LLP                               Keilson                            bkeilson@morrisjames.com
     Internal Revenue Service                        Attn: Susanne Larson                                                                  sbse.insolvency.balt@irs.gov
     Interstate Automobile Network dba Luxury Auto
     Leasing                                         c/o Dilworth Paxson LLP                            Attn: Martin J. Weis               mweis@dilworthlaw.com
     Interstate Automobile Network dba Luxury Auto
     Leasing                                         c/o Law Office of Steven L. Bryson                 Attn: Steven L. Bryson              office@stevebryson.com
     Latham & Watkins LLP                            Attn: Andrew C. Ambruoso                                                               andrew.ambruoso@lw.com
     Latham & Watkins LLP                            Attn: James Ktsanes                                                                    james.ktsanes@lw.com
                                                                                                                                            jeff.bjork@lw.com
     Latham & Watkins LLP                            Attn: Jeff Bjork                                                                       carbonlite.lwteam@lw.com
                                                                                                        Attn: Elizabeth Freeman & Vienna F. efreeman@jw.com
     LIT Mountain Creek Dallas LLC                   c/o Jackson Walker LLP                             Anaya                               vanaya@jw.com
                                                                                                                                            jnimeroff@bmnlawyers.com
     Muhlenberg Township Authority                   c/o Brown McGarry Nimeroff LLC                     Attn: Jami B. Nimeroff, Esq.        cjones@bmnlawyers.com
     Nahai Insurance Services Inc.                   c/o Polsinelli PC                                  Attn: Christopher A. Ward           cward@polsinelli.com
     Nahai Insurance Services Inc.                   c/o Polsinelli PC                                  Attn: Randye B. Soref, Esq.         rsoref@polsinelli.com
                                                                                                                                            marcy.smith@troutman.com
                                                                                                                                            wlbank@troutman.com
                                                                                                                                            monica.molitor@troutman.com
     Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP           Attn: Marcy J. McLaughlin Smith     peggianne.hardin@troutman.com
                                                                                                        Attn: Robert S. Hertzberg & Kay     robert.hertzberg@troutman.com
     Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP           Standridge Kress                    kay.kress@troutman.com
                                                                                                                                            caroline.djang@bbklaw.com
     Niagara Bottling LLC                            c/o Best Best & Krieger LLP                        Attn: Caroline R. Djang, Esq.       laurie.verstegen@bbklaw.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 2 of 4
                                                  Case 21-10527-JTD                  Doc 745     Filed 07/20/21          Page 7 of 8

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                            Name                                         Attention                                   Address 1                              Email
                                                                                                      Attn: Eric J. Monzo & Brya M.       emonzo@morrisjames.com
     Niagara Bottling LLC                         c/o Morris James LLP                                Keilson                             bkeilson@morrisjames.com
                                                                                                                                          bronationalecf@weltman.com
     Nissan Motor Acceptance Corp                 c/o Weltman Weinberg & Reis Co. LPA                 Attn: Scott Fink                    sfink@weltman.com
                                                                                                                                          joseph.mcmahon@usdoj.gov
     Office of the U.S. Trustee                   Attn: Joseph J. McMahon, Jr.                                                            ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                          carolina.velarde@bantaminc.com
     Official Committee of Unsecured Creditors    c/o Bantam Materials International                  Attn: Vytas Gruodis                 vytas.gruodis@bantaminc.com
     Official Committee of Unsecured Creditors    c/o Banyan Plastics                                 Attn: Sloan Sherman                 sloan@banyanplastics.com
                                                                                                      Attn: Regina Stango Kelbon, Esq.,   jbibiloni@blankrome.com
                                                                                                      Stanley B. Tarr, Esq., & Jose F.    kelbon@blankrome.com
     Official Committee of Unsecured Creditors    c/o Blank Rome LLP                                  Bibiloni, Esq.                      tarr@blankrome.com;
                                                                                                                                          nevrard@exactstaff.com
                                                                                                                                          gordonsmith17@yahoo.com
     Official Committee of Unsecured Creditors    c/o Exact Staff Inc.                                Attn: Gordon Smith                  kgoodwin@exactstaff.com
                                                                                                                                          erin.brady@hoganlovells.com
                                                                                                                                          david.simonds@hoganlovells.com
                                                                                                                                          edward.mcneilly@hoganlovells.com
                                                                                                      Attn: Erin N. Brady, David P.       cindy.mitchell@hoganlovells.com
     Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Simonds, & Edward McNeilly          tracy.southwell@hoganlovells.com
     Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Attn: Kevin J. Carey                kevin.carey@hoganlovells.com;
     Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Attn: Pieter Van Tol                pieter.vantol@hoganlovells.com
                                                                                                                                          mark@replenysh.com
     Official Committee of Unsecured Creditors    c/o Replenysh Inc.                                  Attn: Mark Armen                    legal@replenysh.com
     Official Committee of Unsecured Creditors    c/o rPlanet Earth Los Angeles LLC                   Attn: Robert Daviduk                bob@rplanetearth.com
     Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Attn: Andrew C. Ambruoso, Esq.      andrew.ambruoso@lw.com
     Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Attn: James Ktsanes, Esq.           james.ktsanes@lw.com
                                                                                                      Attn: Jeffrey E. Bjork, Esq. &      jeff.bjork@lw.com
     Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Nicholas J. Messana, Esq.           nicholas.messana@lw.com
                                                                                                                                          bankfilings@ycst.com
                                                                                                                                          rbrady@ycst.com
                                                                                                      Attn: Robert S. Brady, Edwin J.     eharron@ycst.com
     Orion Energy Partners Investment Agent LLC   c/o Young Conaway Stargatt & Taylor LLP             Harron, & Kara Hammond Coyle        kcoyle@ycst.com
                                                                                                                                          akramer@otterbourg.com
     Otterbourg P.C.                              Attn: Andrew M. Kramer & David E. Morse                                                 dmorse@otterbourg.com
                                                                                                                                          jkleinman@fgllp.com
                                                                                                                                          jfrank@fgllp.com
                                                                                                                                          mmatlock@fgllp.com
                                                                                                                                          csmith@fgllp.com
     Pepsi-Cola Advertising and Marketing Inc.    c/o FrankGecker LLP                                                                     csucic@fgllp.com
                                                                                                                                          kevin.mangan@wbd-us.com
                                                                                                                                          heidi.sasso@wbdus.com
                                                                                                                                          chris.lewis@wbd-us.com
     Plastic Express                              c/o Womble Bond Dickinson (US) LLP                  Attn: Kevin J. Mangan, Esq.         rachel.metzger@wbd-us.com


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                      Page 3 of 4
                                                    Case 21-10527-JTD             Doc 745          Filed 07/20/21        Page 8 of 8

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                          Name                                         Attention                                   Address 1                                  Email
                                                    c/o Smith Anderson Blount Dorsett Mitchell &      Attn: Gerald A. Jeutter, Jr., Esq. &jjeutter@smithlaw.com
     PolyQuest Inc. & PQ Recycling LLC              Jernigan LLP                                      Anna B. Osterhout, Esq.             aosterhout@smithlaw.com
                                                                                                                                          rpatel@co.riverside.ca.us
     Riverside County Treasurer-Tax Collector       Attn: Ronak N. Patel, Esq.                                                            dresparza@rivco.org
                                                                                                                                          bankruptcynoticeschr@sec.gov
     Securities & Exchange Commission               Attn: Marc Berger, Regional Director                                                  nyrobankruptcy@sec.gov
     Securities & Exchange Commission               c/o Office of General Counsel-Bankruptcy          Attn: Michael A. Berman             secbankruptcy-ogc-ado@sec.gov
                                                                                                                                          mmenkowitz@foxrothschild.com
                                                                                                                                          jmanfrey@foxrothschild.com
     Solid Waste Services Inc. dba J.P. Mascaro &                                                     Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
     Sons                                           c/o Fox Rothschild LLP                            Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
     Sorema Division of Previero N. srl.            c/o Freeborn & Peters LLP                         Attn: Jason J. Ben, Esq.            jben@freeborn.com
                                                                                                                                          marias@goldmclaw.com
                                                                                                                                          marias@ecf.courtdrive.com
     Sorema Division of Previero N. srl.            c/o Goldstein & McClintock LLLP                   Attn: Maria Aprile Sawczuk, Esq.    katelynnet@goldmclaw.com
                                                                                                                                          fdavis@hsblawfirm.com
                                                                                                                                          hharrington@hsblawfirm.com
                                                                                                                                          mphillips@mmwr.com
                                                                                                                                          marc-phillips-8177@ecf.pacerpro.com
     Starlinger & Co. Gesellschaft M.B.H.           c/o Haynsworth Sinkler Boyd PA                    Attn: Frank T. Davis III            smcguffin@hsblawfirm.com
     Stonebriar Commercial Finance LLC              Attn: Jeffrey L. Wilkison, SVP                                                        jeff.wilkison@stonebriarcf.com
                                                                                                                                          mmenkowitz@foxrothschild.com
                                                                                                                                          jmanfrey@foxrothschild.com
                                                                                                      Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
     TotalRecycle Inc.                              c/o Fox Rothschild LLP                            Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
     UMB Bank N.A., in its separate capacities as                                                                                         michael.messersmith@arnoldporter.com
     TX DIP Agent, PA DIP Agent, TX Bonds                                                             Attn: Michael D. Messersmith, Sarah sarah.gryll@arnoldporter.com
     Trustee, and PA Bonds Trustee                  c/o Arnold & Porter Kaye Scholer LLP              Gryll, & Ginger Clements            ginger.clements@arnoldporter.com
                                                                                                                                          david.stratton@troutman.com
                                                                                                                                          evelyn.meltzer@troutman.com
                                                                                                                                          ken.listwak@troutman.com
     UMB Bank N.A., in its separate capacities as                                                                                         wlbank@troutman.com
     TX DIP Agent, PA DIP Agent, TX Bonds                                                             Attn: David B. Stratton, Evelyn J.  monica.molitor@troutman.com
     Trustee, and PA Bonds Trustee                  c/o Troutman Pepper Hamilton Sanders LLP          Meltzer, & Kenneth A. Listwak       peggianne.hardin@troutman.com
     Waste Management Recycle America LLC           c/o Monzack Mersky & Browder PA                   Attn: Rachel B. Mersky              rmersky@monlaw.com
                                                                                                                                          rbrady@ycst.com
                                                    Attn: Robert S. Brady, Edwin J. Harron, & Kara                                        eharron@ycst.com
     Young Conaway Stargatt & Taylor LLP            Hammond Coyle                                                                         kcoyle@ycst.com




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 4 of 4
